United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE ARMY, BLUE GRASS
ARMY DEPOT, Richmond, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1154
Issued: September 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 23, 2007 appellant timely appealed the March 8, 2007 merit decision of the
Office of Workers’ Compensation Programs, which accepted hearing loss but determined that
appellant did not have a ratable hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of this schedule award claim.
ISSUE
The issue is whether appellant established that he sustained a ratable hearing loss in the
course of his federal employment.
FACTUAL HISTORY
On August 16, 2006 appellant, then a 62-year-old facilities management clerk, filed an
occupational disease claim alleging that he sustained a hearing loss related to his federal
employment of which he first became aware on March 8, 1999.
On August 30, 2006 the Office requested additional factual information from appellant.
He responded by submitting a summary of his work history and noise exposure. The Office also
received employing establishment audiograms dated from July 18, 1985 through

February 15, 2006. These employing establishment audiograms documented a gradual increase
in hearing loss over the years, culminating in a January 9, 2006 audiogram. The results of the
January 9, 2006 audiogram determined that the frequency levels recorded at 500, 1,000, 2,000
and 3,000 hertz for the left ear revealed decibel losses of 15, 15, 20 and 30, respectively; and for
the right ear revealed decibel losses of 10, 15, 15 and 45. In a September 27, 2006 letter, the
employing establishment concurred with appellant’s statements regarding his work history and
noise exposure.
On January 19, 2007 the Office informed appellant that he would be sent for a second
opinion evaluation. On February 21, 2007 appellant was evaluated by Dr. Kevin Kavanaugh,
Board-certified in otolaryngology. He opined that appellant’s hearing loss was due to noise
exposure in the course of his federal employment. An audiogram performed on February 21,
2007 determined that the frequency levels recorded at 500, 1,000, 2,000 and 3,000 hertz for the
right ear revealed decibel losses of 15, 10, 10 and 40, respectively and for the left ear revealed
decibel losses of 15, 10, 15 and 30.
On March 8, 2007 the Office accepted appellant’s claim for hearing loss but found that
appellant did not have a ratable hearing loss for purposes of schedule award compensation. The
Office found that appellant was not entitled to a schedule award or additional medical benefits as
applying the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment1 to the medical evidence revealed that appellant’s hearing loss was not
severe enough to be ratable.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.3 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).4
Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the losses at each
frequency are added up and averaged.5 Then, the “fence” of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
1

A.M.A., Guides (5th ed., 2001)

2

The Act provides that for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
3

20 C.F.R. § 10.404 (2006).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

Supra note 1 at 250.

2

hear everyday speech under everyday conditions.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7
ANALYSIS
The February 21, 2007 audiogram of Dr. Kavanaugh revealed decibel losses at frequency
levels of 500, 1,000, 2,000 and 3,000 hertz for the right ear of 15, 10, 10 and 40 respectively, or a
total of 75 decibels. This total, when divided by 4, results in an average hearing loss of 18.75
decibels. The average loss of 18.75, when reduced by 25 decibels, represents a 0 percent ratable
monaural hearing loss for the right ear. Testing for the left ear at frequency levels of 500, 1,000,
2,000 and 3,000 hertz revealed decibel losses of 15, 10, 15 and 30 respectively, or a total of 70
decibels. This total, when divided by 4, results in an average hearing loss of 17.50 decibels. The
average loss of 17.50, when reduced by 25 decibels, represents a 0 percent ratable monaural
hearing loss for the left ear. Accordingly, appellant’s most recent audiogram does not establish a
ratable hearing loss for either ear.
The Board notes that the January 9, 2006 employing establishment audiogram recorded
the frequency levels at 500, 1,000, 2,000 and 3,000 hertz for the right ear reveal decibel losses of
10,15, 15 and 45 respectively, or a total of 85 decibels. This total, when divided by 4, results in
an average hearing loss of 21.25 decibels. The average loss of 21.25, when reduced by 25,
represents a 0 percent ratable monaural hearing loss for the right ear. Testing for the left ear at
frequency levels of 500, 1,000, 2,000 and 3,000 hertz revealed decibel losses of 15, 15, 20 and
30 respectively, or a total of 80 decibels. This total, when divided by 4, results in an average
hearing loss of 20 decibels. The average loss of 20, when reduced by 25 decibels, represents a 0
percent hearing loss. There is no medical evidence of record establishing that appellant has a
ratable hearing loss. The Office properly determined that he was not entitled to a schedule
award.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss.

6

Id.

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 19, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

